Case 1:19-mj-03881-JB Document 4 Entered on FLSD Docket 11/18/2019 Page 1 of 1



                           UN ITED STATES DISTRICT COURT'
                           SOUTHERN DISTRICT OF FLORIDA

                  CASENo. /1-il l-M3
                                   r-

UNITED STATES OF AMERICA ,

                                                              NO TICE O F TEM POQ APY
                                                            A PP EAP AVC E A S COUNSE L


     t;kr-.-
      -    f3:-
           -.         t:..--(EEE:.-         .
                                                '




          coMEs Now                     f             lk5
                                                        -        -
                                                                     r
                                                                     rD                   and
files this temporary appearance as counsel for the above named

defendant ls)        initial appearance .                    This appearance         made with
the understanding that the undepsigned counsel will fulfill any

obligation s imposed by the Court such as preparing and filing

docum ents necessary                  collatçralize any personal surety bond
which m ay be set .

Counsel'sName(Printed) # ,i.                                              r
Counsel 's Signature


Address                   f $   Ncarvu- m4<-       S f6
                          +   f         zzp coss, 85 '5 I
Telephone (!k$$-)#;--/                              8vsonzoxB.axuxssa, d'?>r/
Date:              J(
                    - (g - e
